DETAILED ACTION
Response to Arguments
Applicant's arguments filed 26 July 2021 have been fully considered but they are not persuasive.

Rejections under 35 USC § 112(a): enablement
	The remarks take the position that by knowing the scan locations and magnet current per scan location, the system can predict beam locations and move at least part of the collimator to the beam locations in order to perform the claimed operations.  This has not been found persuasive to show enabling disclosure for:
 “the collimator holding the leaves being computer- controlled  to move in multiple dimensions within the irradiation field during movement of the particle beam by the one or more scanning magnets, where movement in the multiple dimensions comprises at least movement that is along a perimeter of a cross-section of the irradiation target so that edges defined by extension or retraction of the leaves can block the first part of the particle beam at the perimeter of the cross-section of the irradiation target, and where the edges change shape to match the perimeter of the cross-section of the irradiation target as the at least the portion of the collimator moves along the perimeter of the cross-section of the irradiation target, wherein extension or extraction of the leaves and movement of the at least the portion of the collimator are computer-controlled in accordance with a treatment plan identifying locations where spots of the particle beam are to be formed” 
as required by claim 43.  Specifically, the specification does not enable one of ordinary skill in the art to program a controller so as to “predict” beam locations and move at least part of the collimator to the beam locations.  That is, paragraph [0083] and the remarks only state that information is used by to controller to predict or project the location of the irradiation spot and control the collimator to track movement of the 
recites “While no specific universally applicable rule exists for recognizing an insufficiently disclosed application involving computer programs, an examining guideline to generally follow is to challenge the sufficiency of disclosures that fail to include the programmed steps, algorithms or procedures that the computer performs necessary to produce the claimed function. These can be described in any way that would be understood by one of ordinary skill in the art, such as with a reasonably detailed flowchart which delineates the sequence of operations the program must perform”	.  In the instant case, there is no disclosure of “steps, algorithms or procedures” that one of ordinary skill in the art would recognize to predict beam locations based on the scan locations and magnetic current per scan location.  Therefore, since the prediction could not be made without a disclosed procedure, flowchart, algorithm, etc…, one of ordinary skill in the art could not then make and use the controller to control the collimator to perform the claimed functions.
	Therefore, the remarks have been found unpersuasive and the rejection stands as reiterated herein below.
	Moreover, since the claims fail to define the algorithm or steps/procedures for performing the computer function, the claims fail to meet the written description requirement.  MPEP 2161.01 I “Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015)”.  Here the specification does not describe how 

Rejections under 35 USC § 112(b):
	Claim 43 has been amended to recite that the movement of the particle beam is by the one or more scanning magnets.  Thus the claim is definite and the rejection is withdrawn.  

Pu
	The remarks take the position that Pu teaches the leaves have an area that is at least as great as the irradiation field at a location of the collimator.  The examiner disagrees.  The claim does not specify which area of the leaves nor whether some or all of the leaves are considered in the area.  Figure 9 of Pu shows an irradiation field at a location indicated by a box (see annotation below), wherein the area inside the box includes leaves and the opening in the MLC.  Since the area of the box (i.e. irradiation field) is greater than the area of the leaves within the box, the leaves have an area less 
    PNG
    media_image1.png
    547
    845
    media_image1.png
    Greyscale

Therefore, the remarks have been found unpersuasive and the rejection stands as reiterated herein below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 43, 46-58, 82-84 and 86-89 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 43 lacks written disclosure for:
“the collimator holding the leaves being computer- controlled  to move in multiple dimensions within the irradiation field during movement of the particle beam by the one or more scanning magnets, where movement in the multiple dimensions comprises at least movement that is along a perimeter of a cross-section of the irradiation target so that edges defined by extension or retraction of the leaves can block the first part of the particle beam at the perimeter of the cross-section of the irradiation target, and where the edges change shape to match the perimeter of the cross-section of the irradiation target as the at least the portion of the collimator moves along the perimeter of the cross-section of the irradiation target, wherein extension or extraction of the leaves and movement of the at least the portion of the collimator are computer-controlled in accordance with a treatment plan identifying locations where spots of the particle beam are to be formed” .
Specifically, while the computer-controlled collimator is recited in the specification does not “express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015)”.  For instance paragraph [0083] recites the “a computer system controlling operation of the scanning system can determine the projected location of the irradiation spot. And, knowing the location of the radiation spot, the computer system can control the scanning system, in particular the collimator, to track movement of the irradiation spot along all or part of its motion, as described herein” however there is no explanation as to how the inventor intends to achieve the claimed functions to satisfy the written description requirement.  For instance, the computer system controls the collimator to track the movement of the irradiation spot1 based on a determined projected location, however nothing in the disclosure expresses how a computer could be programmed such that a projection is determined.  Therefore it is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.
Claims 46-58, 82-84 and 86-89 are rejected by virtue of their dependencies on a claim failing to meet the written description requirement.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 43, 46-58, 82-84 and 86-89 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 43 lacks enabling disclosure for “the collimator holding the leaves being computer- controlled  to move in multiple dimensions within the irradiation field during movement of the particle beam by the one or more scanning magnets, where movement in the multiple dimensions comprises at least movement that is along a perimeter of a cross-section of the irradiation target so that edges defined by extension or retraction of the leaves can block the first part of the particle beam at the perimeter of the cross-section of the irradiation target, and where the edges change shape to match the perimeter of the cross-section of the irradiation target as the at least the portion of the collimator moves along the perimeter of the cross-section of the irradiation target, wherein extension or extraction of the leaves and movement of the at least the portion of the collimator are computer-controlled in accordance with a treatment plan identifying locations where spots of the particle beam are to be formed
The breath of the claims allows for any computer control to move the collimator holder in multiple dimensions along a perimeter such that edges match the perimeter of the irradiation target.  However, the specification is silent as to any algorithm or program to be performed by a computer to achieve the claimed multi-dimensional movement such that the collimator holder moves along the perimeter to block at least part of the particle beam with edges that change shape to match the perimeter of the irradiation target.  The nature of the claimed invention is to provide defined or shape edges to the particle beam that reaches the patient by tracking the particle beam along the edges of the irradiation target ([0080] and [0082]).  However, without an algorithm or program to perform such tracking along the perimeter, one of ordinary skill in the art would not be able to make and use the claimed invention without undue experimentation.  The state of the prior art discussed in Flynn (US pgPub 2016/0199667) allows for tracking the edge of the target while a spot scanning beam is scanned across the patient volume. However, the instant device differs from Flynn in that it requires a collimator not a trimmer.  Moreover, Flynn teaches that the positioning of the trimmers is accomplished via imaging ([0100]).  The instant device conversely uses a computer control based on a treatment plan, with no disclosed algorithm.  Therefore, one of ordinary skill in the art reading the claimed invention would not be able to make and use a computer controlled collimator without knowing how the collimator is controlled (i.e. via algorithm/program) to follow the particle beam in the claimed path.  Without some guidance as to the computer control to facilitate the claimed particle beam tracking (i.e. following) with the collimator (along the perimeter and forming edges that match the perimeter of the irradiation target), one of ordinary skill in the art would not be able to predictably make where the specification provides in a block diagram disclosure of a complex system that includes a microprocessor and other system components controlled by the microprocessor, a mere reference to a commercially available microprocessor, without any description of the precise operations to be performed by the microprocessor, fails to disclose how such a microprocessor would be properly programmed to (1) either perform any required calculations”.  In the instant case, the specification teaches in paragraph [0083]:
“The movement of a collimator may be controlled in various ways. For example, the current through magnet 108 may correspond to the deflection of the particle beam by the magnet and, thus, the location of the particle beam spot on the irradiation target. So, for example, knowing the current through the magnet and the location of the irradiation target relative to the magnet, a computer system controlling operation of the scanning system can determine the projected location of the irradiation spot. And, knowing the location of the radiation spot, the computer system can control the scanning system, in particular the collimator, to track movement of the irradiation spot along all or part of its motion, as described herein. In some implementations, the computer system can control the scanning system, in particular the collimator, so that the collimator arrives at a location before the particle beam spot arrives at that location, as described in more detail below.”
That is, the specification only teaches how the location of the particle beam spot is determined, however does not disclose how the computer system controlling the scanning system can determine the projected location or how the computer controls the collimator to track movement of the irradiation spot is based on a known location.  
  Therefore, the claimed invention fails to meet the enablement requirement under 35 USC § 112(a).
Claims 46-58, 82-84 and 86-89 are rejected by virtue of their dependencies on a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 43, 46-50, 84, and 86 are rejected under 35 U.S.C. 103 as being unpatentable over Pu et al. (US pgPub 2013/0053617) in view of Svesson (US pgPub 2010/0034357) in view of:
  a) Otto (USPN 6,907,105) in view of Vierlinck et al. (US pgPub 2015/0133713) or 
b) Vierlinck et al. (US pgPub 2015/0133713)
Regarding claim 43, Pu et al. teach a particle therapy system (fig. 1) comprising:
a particle accelerator to output a particle beam ([0025]); 
one or more scanning magnets (21/22) that are down-beam of the particle accelerator, the one or more scanning magnets for moving the particle beam within an irradiation field (pattern 41 formed by particle beam see boxed area in figure 9) relative to at least part of an irradiation target in a patient (as illustrated in figure 1), the irradiation field comprising a plane defining a maximum extent that the particle beam can move relative to the irradiation target (deflection plane in pattern 41 in figure 9, wherein the boxed area is  relative to the irradiated target (patient, see figure 1)); and
a collimator (6) that is down-beam of the one or more scanning magnets (as seen), 

the edge to come between a first part of the particle beam and the patient in order to block the first part of the particle beam from reaching the patient while allowing a second part of the particle beam that reaches the irradiation target in the patient (as seen in figures 2 and 9, leaves blocking a portion of the particle beam, while allowing beam to pass through opening), 
a perimeter of a cross-section of the irradiation target, the edges defined by extension or retraction of the leaves (fig. 9 shows edges defined by extension or retraction of leaves around a perimeter of a cross-section of the irradiation target) can block the first part of the particle beam at the perimeter of the cross-section of the irradiation target the irradiation target (fig. 9 beam pattern intercepting leaves as seen in figure 9),
wherein extension or extraction of the leaves and movement of the at least the portion of the collimator are computer-controlled in accordance with a treatment plan ([0027], [0030] teach positioning collimator leafs to form a shape determined in a therapy plan) identifying locations where spots of the particle beam are to be formed (inherent in a therapy plan) and wherein the leaves have an area that is less than an 
Pu fails to disclose a computer-controlled extension or retraction during movement of the particle beam by one or more scanning magnets.  
However, Svesson teaches a computer-controlled extension or retraction during movement by one or more scanning magnets of the particle beam ([0016], wherein scanning magnets are discussed in paragraph [0076] and paragraph [0015] teaches the scanned beam may be electrons or ion beams).
Svesson modifies Pu by suggesting collimation of a scanned beam and real time collimation in synchrony with organ movements.
It would have been obvious to one of ordinary skill in the art to move the collimator leaves during irradiation of the scanned beam because it would account for organ movements, thus minimizing damage to healthy tissue.  
Pu only discloses one-dimensional movement in figure 9 relative to the patient, thus differs from the claimed invention by not disclosing the at least the portion of the collimator holding the leaves being computer-controlled to move in multiple dimensions within the irradiation field where movement in the multiple dimensions comprises at least movement that is along a perimeter of the cross section of the irradiation target so that edges defined by extension or retraction of the leaves can block at least part of the particle beam at the perimeter of the cross-section of the irradiation target and where the edges change shape to match the perimeter of the irradiation target as the at least the portion of the collimator moves along the perimeter of the irradiation target.
2) so that edges defined by extension or retraction of the leaves can block at least part of the particle beam at the perimeter of a cross-section of the irradiation target (as seen in figures 2-3, subfields defined by dynamic rotation and extension and retraction of leaves reach the particle beam within the irradiation field to form the desired beam shape roughly matching the shape of the target area (i.e. perimeter) see column 1, lines 44-47 and col. 4, lines 64-67- col. 5, lines 1-10 teach rotation can generate spatial distributions of the radiation with a spatial resolution that is smaller than the leaf width in all direction and MLC preventing damage to healthy tissue thus blocking at perimeter of cross section of target) and where the edges change shape to match the perimeter of the irradiation target as the at least the portion of the collimator moves along the perimeter of the irradiation target (edges defined by leaves in figures 2 and 3 change shape to match the perimeter of the irradiation target (col. 1, lines 44-47) as the at least the portion of the collimator moves along the perimeter of the irradiation target (i.e. via rotation to establish different sub-fields.)).
                Otto modifies Pu by providing a rotational movement to the MLC, providing two-dimensional movement.

	While Pu teaches a scanning beam and Otto movement in of the MLC during irradiation for the purpose of reducing radiation over the same set of locations, the combined device fails to disclose the motion of Otto occurring during movement of the beam of Pu.
	Vierlinck et al. teaches motion of a dynamic collimator holder (fig. 4, note arrows) occurring during movement of the beam ([0005] and [0141]).
	Vierlinck et al.  modifies Pu in view of Otto by suggesting moving the holder during scanning.
	Since Pu in view of Otto and Vierlinck both teach movement of a collimator holder during irradiation, it would have been obvious for the motion to occur during scanning as done in Vierlink because it would further correct isocenter deviations wherein the correction would minimize the dose on the healthy tissues between the region of entry of the beam into the patient and the area to be treated, the patient is positioned in a precise manner such that the area to be treated is centered on the isocentre ([0009])  
Alternatively, Vierlinck et al. the at least the portion of the collimator being computer-controlled to move in multiple dimensions ([0116]) within the irradiation field during movement of the particle beam by the one or more scanning magnets ([0005] teaches collimator used in a scanning beam would result in a collimator in the irradiation field to shape the scanning beam.  Paragraph [0141] teaches the collimator is moved in a plate perpendicular to the axis of the delivered beam, thus collimator moving in the pencil scanning field.  Scanning magnets [0005]) where movement in the multiple dimensions comprises at least movement that is along a perimeter of a cross-section of the irradiation target (fig. 4, and paragraph [0116], [0005], [0149] and [0154]3) so that edges defined by extension or retraction of the leaves can block the first part of the particle beam at the perimeter of the cross-section of the irradiation target ([0094] teaches the opening coincides with the shape of the target volume, where brass inherently blocks beam at positions where it is incident with part of the scanning beam) and where the edges change shape to match the perimeter of the cross section of the irradiation target ( applying the principle of figure 7b to the correction of deviations as a 
Vierlinck modifies the combined device by teaching an algorithm to correct for deviations of an isocenter due to pencil scanning using a collimator.
Since both inventions are directed towards spot scanning with a collimator, it would have been obvious to one of ordinary skill in the art to provide the movement of the collimator in response to a deviation of an isocenter due to a scanning pencil beam in the device of Pu because the correction would minimize the dose on the healthy tissues between the region of entry of the beam into the patient and the area to be treated, the patient is positioned in a precise manner such that the area to be treated is centered on the isocentre ([0009]).
Regarding claim 46, Pu et al. teach wherein the leaves are individually extendible and retractable relative to the irradiation target (MLC of figure 9).
Regarding claim 47, Pu teach wherein the collimator is a first collimator, and the edge is a first edge (fig. 9, left bank of collimator leaves); and wherein the particle therapy system comprises a second collimator comprising leaves that are extendible and retractable to define a shape of a second edge of the second collimator (fig. 9, right bank of leaves extendible and retractable to defined a shape of the right leaves in figure 9), at least a portion of the second collimator being computer controlled so that the leaves of the second collimator come between a third part of the particle beam and the patient (part of scanning beam intercepted by right bank seen in figure 9).

Regarding claim 49,  Pu teaches wherein the one or more scanning magnets are controllable to scan the particle beam more quickly for interior sections of the irradiation target than at edges of the irradiation target (scanning pattern seen in figure 9, which inherently requires a slower motion outside the interior sections in order to change direction).
Regarding claim 50, Pu teaches wherein the collimator defines at least part of an aperture, and wherein the edge comprises an edge of the aperture (figure 9).
Regarding claim 84, Pu in view of Otto teaches a computing system programmed to control the collimator, the computing system comprising one or more processing devices (Otto, col. 3, lines 58-67).
Regarding claims 86, Pu teaches wherein the leaves have an area that is less than half the area of the irradiation field (see box in figure 9 showing the small area the leaves covers).


Claims 43 and 89 are rejected under 35 U.S.C. 103 as being unpatentable over a) Svesson (US pgPub 2010/0034357) or b) Gustafsson et al. (Gustafsson et al.,  
Regarding claim 43, Svesson et al. teach a particle therapy system (fig. 6, note: paragraphs [0011], [0015] teaches radiation beam may be photon or electron or a light ion beam) comprising:
a particle accelerator (130) to output a particle beam (paragraph [0110] teaches delivering narrow light ion spotscanning and range modulation by the extraction from the accelerator and [0114] teaches ion beam accelerated in a cyclotron);
one or more scanning magnets (scanning magnets (0076), figure 6, 140/152/154) that are down-beam of the particle accelerator (as seen in figure 6), the one or more scanning magnets for moving the particle beam within an irradiation field (via spot scanning [0110]) relative to at least part of an irradiation target in a patient (patient 80), the irradiation field comprising a plane defining a maximum extent that the particle beam can move relative to the irradiation target using the one or more scanning magnets (spotscanning is defined by the pattern formed by the scanning magnets, the pattern defines the plane over which the particle beam can move relative to the patient); and
a collimator (1) that is down-beam of the one or more scanning magnets (as seen), 
at least a portion of the collimator comprising holding leaves (leaves seen in figure 1 require a holder) that are computer-controlled to extend or retract ([0062], “the ) so that at least some of the leaves form an edge (since an opening is formed by the MLC some of the leaves do not extend across the entirety of the irradiation field thus forming the claimed edge),
the edge to come between a first part of the particle beam and the patient in order to block the first part of the particle beam from reaching the patient (inherent to MLC collimation, that is to shape the beam some of the particle beam must be blocked) while allowing a second part of the particle beam to reach the irradiation target in the patient (the collimated beam passing through the opening of the MLC formed by leaves), 
the at least the portion of the collimator being computer-controlled ([0016] teaches high-speed collimation in real time in synchrony with organ movements.  In order to collimate in real-time in-synch with organ movements, the collimator inherently requires a computer to move leaves to appropriate positions.  Algorithms to control MLC discussed in paragraph [0116], algorithms performed in real time in synchrony with 
wherein extension or retraction of the leaves and movement of the at least the portion of the collimator are computer-controllable in accordance with a treatment plan ([0116]).
Svesson like Pu fails to disclose two-dimensional movement of the collimator within the irradiation field, however rotational collimators are at least known to Vierlinck and Otto as discussed above.  The rational for the modification is the same (see above).
Alternatively, Regarding claim 43, Gustafsson et al. teach a particle therapy system (fig. 1) comprising:
a particle accelerator (inherent to generate proton beam) to output a particle beam (proton beam see introduction, second paragraph in left column); 
one or more scanning magnets (scanning proton beam pattern see introduction, and figure 1 caption teaches the optimized scanning pattern incident the bremsstrahlung target…the energy fluence at the multileaf collimator is received (i.e. the scanning magnet must be upstream of the MLC in order to be received thereby) that are down-beam of the particle accelerator (inherent to scan proton beam), the one or more scanning magnets for moving the particle beam within an irradiation field (see figure 7, example 8) relative to at least part of an irradiation target in a patient (as illustrated in figure 1), the irradiation field comprising a plane defining a maximum extent that the 
a collimator (fig. 7 example 9 shows MLC) that is down-beam of the one or more scanning magnets (caption of figure 1 teaches a bremsstrahlung beam, however the introduction, second paragraph teaches the method is equally applicable to electrons, protons or heavy ion beams), 
at least a portion of the collimator holding leaves that are computer-controlled to extend or to retract during movement of the particle beam by the one or more scanning magnets within the irradiation field (fig. 7, example 9, algorithm discussed in abstract) so that at least some of the leaves form an edge, the edge extending across less than an entirety of the irradiation field (fig. 7, example 9 shows some of the leaves extending less than the entirety of the irradiation field to form an edge)
the edge come between a first part of the particle beam and the patient in order to block the first part of the particle beam from reaching the patient while allowing a second part of the particle beam to reach  the irradiation target in the patient (fig. 7, example 9 “TOTAL” as compared to “TOTAL” in example 8), 
the at least the portion of the collimator being computer–controlled to move relative to the patient within the irradiation field (movement within the irradiation field, algorithm discussed in introduction) so that the edges defined by extension or retraction of the leaves  intercept the particle beam at locations within the irradiation field (as seen in example 9 of figure 7).
Gustafsson et al. like Pu fails to disclose two-dimensional movement of the collimator within the irradiation field, however rotational collimators are at least known to 
Regarding claim 89, Svesson teaches wherein the at least the portion of the collimator is computer-controllable to move in multiple dimensions within the irradiation field towards or away from an interior of the irradiation target so that edges defined by extension or retraction of the leaves can reach the particle beam at locations within the irradiation field (via rotation of the gantry the collimator 1 in figures 7a-7f moves in multiple dimensions within the irradiation field (i.e. around target 80) towards or away from an interior (i.e. moving towards and away interior portions of 80 via rotation) of the irradiation target 80 so that edges formed by extension or retraction of leaves (see figure 1) can reach the particle beam at locations within the irradiation field (rotation of the gantry)).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 43, 53-55, 82 and 87-88 are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki (US pgPub 2009/0008575) in view of Pu in view of Otto in view of Vierlinck.
Regarding claim 43, Okazaki et al. teach a particle therapy system (fig. 1) comprising:
a particle accelerator ([0017]) to output a particle beam (1); 
one or more scanning magnets (3) that are down-beam of the particle accelerator, the one or more scanning magnets for moving the particle beam within an irradiation field relative to at least part of an irradiation target in a patient ([0061]), the irradiation field being defined by a plane over which the particle beam can move relative to the irradiation target (irradiating an irradiation field via spot scanning, thus the irradiation field is defined by a plane over which the beam can move); and
a collimator (9) that is down-beam of the one or more scanning magnets (down beam 3).
Okazaki differs from the claimed invention by not disclosing any details of the collimator.
However, the claimed collimator would be obvious as discussed in view of Pu and Otto and Stahl or Vierlinck.
Pu modifies Okazaki by substituting a collimator with a detector for the conventional collimator.
Since both inventions are directed towards collimation systems for particle therapy, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have the collimator of Pu in the device of Okazaki 
Regarding claims 53 and 82, Okazaki teaches an energy degrader (range shifter 6, [0063]) that is down-beam of the one or more scanning magnets (as seen), the energy degrader comprising a material that allows the particle beam to pass through and thereby reduce an energy of the particle beam (changing thicknesses of plates reduces an energy of the particle beam);
wherein the energy degrader comprises multiple plates, each plate of the multiple plates being comprised of beam-energy absorbing material, the energy degrader being computer-controlled to selectively move one or more plates of the multiple plates into a path of the particle beam ([0063]) during movement of the particle beam([0063] note “range-shifter drive unit 24 selects range shifter plates to be inserted into the proton beam”, indicating that the plates are inserted during irradiation and paragraph [0061] teaches scanning magnet 3 performs spot scanning, raster scanning thus insertion during movement of the particle beam); and 
wherein the particle therapy system further comprises:
a computing system (control unit 20) that is programed to receive an indication of an energy of the particle beam to apply to the irradiation target, and to control selective movement of the one or more of the one or more plates pieces into the path of the particle beam so that a resulting energy of the particle beam approximates the energy of the particle beam to apply to the irradiation target ([0063] teaches “range-shifter drive unit 24 selects range shifter plates to be inserted into the proton beam based on a control command from the control unit 20 and then inserts the selected range shifter 
Regarding claim 54, Okzaki fails to disclose the material of the energy degrader, however Flynn teaches energy degraders are commonly made of beryllium and carbon [0111]).  Flynn modifies the combined device by teaching a suitable material for the energy degrader, therefore it would have been obvious to one of ordinary skill in the art to select carbon or beryllium because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.
Regarding claim 55, the Ozaki teaches wherein each of the multiple plates has an area that is less than the area of the irradiation field ([0063] teaches plates, inherently having an area.  Arbitrarily define an area of each plate to be smaller than the irradiation field and the limitation is met.  That is, the claim does not specify the area to be the entire surface of each of the multiple plates).
Claim 87 is broader in scope than claim 82 and thus obvious as discussed above.
Regarding claim 88, Okazaki teaches wherein the pieces comprise plates ([0063])

Claims 51 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Pu et al. in view of Otto in view of Vierlinck in view of Gall (US pgPub 2009/0140672) and further in view of Verster (USPN 3,024,379).
Regarding claim 51, Pu et al. fails to disclose differs from the claimed invention by not disclosing a voltage source to provide a radio frequency (RF) voltage to a cavity to accelerate particles within the cavity, the cavity having a magnetic field causing particles accelerated to move orbitally within the cavity; an extraction channel to receive the particles accelerated from the plasma column and to output the received particles from the cavity.
However, Gall teaches a radio frequency (RF) voltage to a cavity (8) to accelerate particles ([0031]) within a cavity (abstract, [0002], [0030]-[0032], [0046]-[0047] , note: 8 comprises the acceleration region ([0031]), extraction electrodes extract from ion source 18 to acceleration region and the ion source is a plasma column [0040] and [0046] and abstract), the cavity having a magnetic field causing particles accelerated to move orbitally within the cavity ([0002]); an extraction channel (24) to receive the particles accelerated from the plasma column and to output the received particles from the cavity (as seen in figure 1A), wherein the magnetic field is between 4 Tesla (T) and 20T ([0016]).
Gall modifies Pu by providing details of a particle accelerator, since both devices are directed towards particle acceleration, it would have been obvious to one of ordinary skill in the art at the time of the invention to have the synchrocyclotron of Gall in the device of Pu because it facilitates improved ion extraction ([0047]).

However, Verster teaches a regenerator (8) to provide a magnetic field bump (as evidenced by the background section of the instant application, regenerators inherently provide a bump) within the cavity (8 is within cavity 1 as seen in figure 1) to thereby change successive orbits of the particles accelerated from the plasma column so that, eventually, particles output to the extraction channel (fig. 1 shows orbit changed by 8 to be extracted at 30 and col. 1, lines 11-17).
Verster modifies the combined device by providing a regenerator in the cavity.
Since both devices are directed towards accelerators, it would have been obvious to one of ordinary skill in the art at the time of the invention to have the regenerator of Verster in the combined device “such that satisfactory radial concentration into a beam is obtained” (col. 1, lines 41-45).
While Vester does not specifically disclose the bump magnetic field strength.  It would have been obvious to one having ordinary skill in the art at the time the invention was made for the strength to be less than 2 Telsa, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
.


Claims 58 is rejected under 35 U.S.C. 103 as being unpatentable over Okazaki in view of Pu in view of Otto in view of Stahl and further in view of Antaya (US pgPub 2007/0171015).
Regarding claim 58, the combined device fails to disclose wherein the particle accelerator is a variable-energy synchrocyclotron.
However, synchrocyclotrons were well known to the art.  For instance Antaya teaches a variable-energy synchrocyclotron ([0065] increasing the energy in a synchrocyclotron (i.e. variable (not constant) energy if increasing)).
Antaya modifies the combined device by substituting the accelerator of Akiyama for a synchrocyclotron.
Since both devices are directed towards particle accelerators, it would have been obvious to one of ordinary skill in the art to use a synchrocyclotron in the device of Akiyama because synchrocyclotrons are very compact ([0002]), which clearly is advantageous in a clinical setting for providing additional space in the treatment room and more easily facilitating transportation of the device than larger accelerators.

s 56 and 83 are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki (US pgPub 2009/0008575) in view of Pu in view of Otto in view of Stahl and further in view of Goezinger (US pgPub 2006/0033042).
Regarding claim 56, Okzaki teach wherein the computing system is configured to receive information about a scanning pattern for the irradiation target ([0061] teaches raster scanning where a processing device is necessary to excite the scanning electrodes such that a raster scan is possible, the desired pattern is necessarily input into the computing system controlling the scanning magnet), the scanning pattern defining movement of the particle beam in at least two dimensions (raster scan is in two dimensions).
The combined device fails to disclose the scanning pattern defining movement of the one or more plates of the energy degrader so that the one or more plates of the energy degrader at least partly track movement of the particle beam during movement of the particle beam.
Goezinger teaches scanning pattern defining movement of the one or more plates of the energy degrader so that the one or more pieces of the energy degrader at least partly track movement of the particle beam during movement of the particle beam4.
Goezinger modifies the energy degrader of Okazaki by providing an energy modulator capable of tracking the proton beam.

Regarding claim 83, the combined device in view of Goezinger teaches wherein one or more pieces of the energy degrader may have a shape that is different from a shape of a plate (wedges 6 of Goezinger).



Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Okazaki in view of Pu in view of Otto in view of Stahl in view of Goezinger and further in view of Vierlinck
Regarding claim 57, the combined device differs from the claimed invention by not disclosing wherein the information is usable to configure the collimator to define the shape of the edge of the collimator; and wherein the computing system is programmed to use the information to configure the collimator
Vierlinck teaches wherein the information is usable to configure the collimator to define the shape of the edge of the collimator ([0149] and [0154]); and wherein the computing system is programmed to use the information to configure the collimator ([0156]).

Since both inventions are directed towards spot scanning with a collimator, it would have been obvious to one of ordinary skill in the art to provide the movement of the collimator in response to a deviation of an isocenter due to a scanning pencil beam in the combined device because the correction would minimize the dose on the healthy tissues between the region of entry of the beam into the patient and the area to be treated, the patient is positioned in a precise manner such that the area to be treated is centered on the isocentre ([0009]).




Relevant art of particular interest to the applicant
Johnsen (US pgPub 2009/0001295) teaches “Attempts to create the final aperture of an electron applicator using a form of MLC have been reported. In these efforts, the final aperture of the applicator has been constructed of a bank of leaves that can be moved to a variable position relative to the beam, similar to an x-ray MLC”
Yoshida (JP-2006-341010A) (copy of publication and machine translation submitted herewith) figure 3 shows a range shifter that is driven by a drive 30.  Paragraphs [0014]-[0015] teach the shifter may be moved by drive 30 in response to a control signal.

Pedroni (US pgPub 2008/0023644) teach teaches a particle therapy system (abstract) comprising: a particle accelerator ([0040]) to output a particle beam ([0040]); and an energy degrader ([0014], note: range shifter) that is controllable to pass the particle beam to an irradiation target ([0014], note: “fast changes of the penetration depth” therefore passing particle beam to target), at least part of the energy degrader being controllable to move during passage of the particle beam to the irradiation target ([0014], note “The range shifter consists of a stack of 5 mm-thick polyethylene plates, which are moved sequentially into the beam”).
Sasai (US pgPub 2013/0299721) teaches a particle therapy system comprising: 
a particle accelerator (fig., 1, 2) to output a particle beam ([0027]); and an energy degrader (fig. 2, 10) that is controllable to pass the particle beam to an irradiation target ([0043], note proton beam passed through energy degrader 10  is irradiated to an irradiation object), at least part of the energy degrader being controllable to move during passage of the particle beam to the irradiation target ([0042], note: “accelerated proton beam B …is introduced into the energy degrader 10. In the energy degrader 10, translational driving of the damping unit 12 in the first and second axial directions X and Y is performed by the driving mechanism 40, and the desired damping material pieces 11 are disposed on the path of the proton beam B”).
rotates each first range shifter plate 5 with the range shifter rotary shaft 6 in a center to be put into and out from the path of the particle beam 1” see also paragraphs [0019] and [0022] of the machine translation).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616.  The examiner can normally be reached on M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 i.e. claimed the collimator holding the leaves being computer- controlled  to move in multiple dimensions within the irradiation field during movement of the particle beam by the one or more scanning magnets, where movement in the multiple dimensions comprises at least movement that is along a perimeter of a cross-section of the irradiation target so that edges defined by extension or retraction of the leaves can block the first part of the particle beam at the perimeter of the cross-section of the irradiation target, and where the edges change shape to match the perimeter of the cross-section of the irradiation target as the at least the portion of the collimator moves along the perimeter of the cross-section of the irradiation target, wherein extension or extraction of the leaves and movement of the at least the portion of the collimator are computer-controlled in accordance with a treatment plan identifying locations where spots of the particle beam are to be formed
        2 The collimator is rotated (multiple dimension movement) while radiation is delivered to different sub-fields that roughly match the shape of the target area, therefore the collimator moves along the perimeter of the cross section (area) of the irradiation target. See discussion on pages 3-4 of the Non-Final Rejection of 19 October 2020.
        3 Vierlinck teaches correcting deviation based on pencil beam scanning ([0005], [0149] and [0154]). Therefore, the correction deviation during pencil beam scanning would result in movement of the collimator holding the leaves along a perimeter of the irradiation target, in a manner similar to that of the changing gantry angles seen in figure 7b. Such a correction occurs during delivery of the beam as discussed in paragraph [0141].  That is, figure 7b shows rotational correction of deviations.  When correcting deviations due to a scanning pencil beam, the correction would occur over a single parameter cross-section that the pencil beam scans. Moreover paragraph [0042] teaches a storage medium  for storing data related to the deviation of the beam with respect to an isocenter as a function of …irradiation parameters…a plan modifier controller adapted to modify said presecribed collimator data of said treatment plan by defining a correction of the position of said opening of said collimator.  One of the parameters defined in paragraphs [0149] and [0154] is pencil beam scanning.  In otherwords, the deviation of the beam is stored as a function of the pencil beam scanning and the collimator position is modified based on a function of the pencil beam scanning.  This is to correct isocenter deviations.  Therefore, if the correction of the isocenter position (i.e. modify the collimator position as a function of beam scanning) requires following the beam along a perimeter when the particle beam is along the perimeter, the collimator would be computer controlled to perform the claimed function.  While the claimed functions would be incidental, the manner of operating a device does not differentiate apparatus claim from the prior art (see MPEP 2114 II).
        4 Goezinger teaches simultaneous with transverse motion of the ion beam, modification of the penetration depth ([0063]), wherein paragraph [0022] teaches the depth of penetration is modified by moving the plates, with the advantage of compensating for target volume movements during ion beam irradiation to improve precision irradiation of a target volume ([0009])